On consideration of the opinion filed in this cause on May 24, 1937, it is ordered that the following amendments be made therein:
1. The last paragraph on page 4, continuing for two lines on page 5, is amended to read as follows: “A petition for certiorari followed. It was filed by the intervening defendants, the Commissioner and the Collector, and brought two questions, and two only, to our notice. We were asked to determine: (1) “Whether the tax imposed *673upon employers by Section 804 of the Social Security Act is within the power of Congress under the Constitution,” and (2) “whether the validity of the tax imposed upon employees by Section 801 of the Social Security Act is properly in issue in this case, and if it is, whether that tax is within the power of Congress under the Constitution.” The defendant corporation gave notice to the Clerk that it joined in the petition but it has taken no part in any subsequent proceedings. A writ of certiorari issued.”
2. The words “decree for an injunction” on the ninth line of page 5 are struck out, and the words “equitable remedy” are substituted.
3. In the title of the cause the word “Petitioners” where it now appears is struck out, and inserted following the name of the Edison Electric Illuminating Company of Boston.
Reported as amended, ante, p. 619.